Citation Nr: 1123368	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  10-25 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back condition. 


REPRESENTATION

Appellant represented by:	Calvin Hansen, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran served on active duty from January 1989 to January 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in March 2008, the Board denied the Veteran's claim for service connection for a back disability.

2.  Evidence received since the Board's March 2008 decision is not new and material, and does not raise a reasonable possibility of substantiating the claim for service connection for a back condition.


CONCLUSION OF LAW

New and material evidence has not been submitted since the Board's March 2008 rating decision denying the Veteran's claim for service connection for a back disability, and the Veteran's claim for service connection for a back disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material

The Veteran asserts that new and material evidence has been submitted to reopen his claim for service connection for a back condition.  

In January 2005, the RO denied the Veteran's claim for service connection for a back condition.  The Veteran appealed, and in March 2008, the Board denied the claim.  The Board's decision included consideration of the theory of secondary service connection.  See 38 C.F.R. § 3.310.  There was no appeal, and the Board's decision became final.  See 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2007).  

In December 2009, the Veteran filed to reopen his claim.  In March 2010, the RO denied the claim.  The Veteran has appealed.

It appears that in its March 2010 decision, the RO reopened the claim and denied it on the merits.  Regardless of the determination reached by the RO, the Board must find that new and material evidence has been presented in order to establish its jurisdiction.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).
 
New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The most recent and final denial of this claim was in March 2008.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for arthritis, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The evidence of record at the time of the Board's March 2008 decision included the Veteran's service treatment reports, which did not show any relevant treatment.  A separation examination report was not of record.  

As for the post-service medical evidence, it consisted of VA and non-VA treatment reports dated between 1991 and 2007.  This evidence included VA progress notes, which showed that the Veteran was treated for complaints of low back pain no earlier than 2004.  The impressions included chronic low back pain, and sciatica.  A report, dated in July 2004, noted a reported history of back pain for two years.  Another July 2004 report showed that the Veteran reported that he worked in construction, and that he was "doing lots of lifting, bending and reaching."  A report, dated in November 2004, noted a reported history of back pain for "1-11/2 years."  X-ray reports of the Veteran's lumbar spine, dated in August 2004 and February 2005, were normal.  VA examination reports, dated in 1991, 1996, 2000, and 2006, did not note any relevant complaints, or contain any relevant diagnoses.   

At the time of the Board's March 2008 decision, service connection was in effect for disabilities that included a right ankle disability, and a left knee disability (with two separate ratings for the left knee, i.e., for degenerative joint disease, and instability).  The Veteran's service treatment reports did not show any relevant treatment, or diagnoses.  The earliest post-service treatment for low back symptoms was in 2004; there was no competent evidence of a nexus between a back condition and the Veteran's service, or a service-connected disability.  

Medical evidence received since the Board's March 2008 decision consists of VA progress notes, dated between 2004 and 2010, and a January 2010 VA examination report.  

Some of the VA progress notes are duplicative.  Overall, this evidence shows treatment for complaints of low back pain beginning in 2004.  A March 2006 report shows that the Veteran reported that he worked as a painter, and that he "finds this is too difficult to do at present."  An October 2007 X-ray report notes degenerative joint disease.  A November 2009 X-ray of the Veteran's lumbar spine notes degenerative disc disease (DDD) at L5-S1.  

A VA examination report, dated in January 2010, shows that the Veteran reported an 8-year history of back pain, with "no obvious accident or injury that precipitated his pain."  The report notes that there was no history of trauma to the spine, and that the onset of lumbar pain was in 2001.  The examiner concluded that the Veteran's low back disorder is less likely as not (less than a 50/50 probability) caused by or a result of his service-connected left knee injury.  The examiner explained that his left knee condition is not severe enough to the extent that it has permanently altered the Veteran's body mechanics in such a way as to adversely affect the spine and induce DDD, and that it is likely that the DDD would be present regardless of his knee condition.  In an addendum, dated in February 2010, the examiner further stated that there was no evidence of aggravation of the back condition by the service-connected left knee condition.  

This evidence, which was not of record at the time of the Board's March 2008 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  However, the Board finds that this evidence is not material.  In this case, none of the submitted medical evidence is dated prior to 2004, which is about 13 years after separation from service.  This evidence indicates that the Veteran receive a number of treatments for low back symptoms; none of the new medical evidence contains competent evidence to show that the Veteran has a back condition that is related to his service many years ago, or that it is related to a service-connected disability, nor does it contain competent evidence to show that arthritis of the lumbar spine was manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  In this regard, the only competent opinion of record is found in the January 2010 VA examination report, and in the associated addendum, and these opinions weigh against the claim.  The Board further points out that there is no competent evidence of record to show that a baseline level of severity of a back condition has been established by the medical evidence, and that service connection may not be granted under the current version of 38 C.F.R. § 3.310 without such a baseline.  In summary, the ultimate questions in the case, which were previously unsubstantiated, continue to be unsupported.  

The only other pertinent evidence received since the Board's March 2008 denial of the claim consists of written testimony from the Veteran.  Such testimony, as it relates to a causal connection between a back condition and the Veteran's service, is duplicative and not new and material.  Hickson v. West, 11 Vet. App. 374 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. 5108."); Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on medical causation do not constitute material evidence to reopen a previously denied claim).  The Board therefore finds that the submitted evidence is not both new and material and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  The claim is therefore not reopened.  

Because the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


II.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in December 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The Veteran has been afforded an examination and an etiological opinion has been obtained.  The RO has also obtained the Veteran's available VA and non-VA medical records, and service treatment reports from post-active-duty National Guard service.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

New and material evidence not having been submitted, the claim of entitlement to service connection for a back condition is not reopened.  The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


